Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Election/Restriction
Applicant's election with traverse of December 11, 2020 Restriction Requirement in the reply filed on 2/10/2021 is acknowledged.  The traversal is on the ground(s)  on the new amendment of the claims and that the subject matter of all claims is sufficiently related that a thorough search for the subject matter of any one Group of claims would encompass a search for the subject matter of the remaining claims. Thus, the search and examination of the entire application could be made without serious burden.  This is found persuasive due to the amendment of the claims, which restructure the invention.
The restriction is withdrawn and new amended claims 2-17 will be examined. Claim 1 have been cancel as part of the amendment.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 6, 2019 was filed and consideration.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.




Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
The applicant’s amendment to claims 8 and 15, which generally recited similar subject matter, incorporated subject matter which has been view as allowable after review of the IDS, prior art listing and search in the limited given time of the examination. 
The prior arts of record fails to anticipate or render obvious in combination the limitations found in the above identified claims. Particularly, the prior art of record fail to teach the following especially in regard to volume image capture of manufactured object for detecting a particular process irregularity in an additively manufactured object with a training detection system:

“…c)	identifying within the volume image data characteristic data which represent a difference between the volume image data of the selected location in comparison with the volume image data of at least one other location of the reference object and/or of a number of other additively manufactured objects in which at least one other location no process irregularity has occurred and/or no process irregularity is suspected; and 
d)    assigning to the predefined process irregularity the characteristic data as a representative of the predefined process irregularity.”

The prior art Rose et al (US 2012/0310576) teaches starting figure 3 and starting 0025 where defects such as size, shapes, location and/or orientation where data is collected for component analyzing to provide production profile of flawed attributes which can be use of computerized simulations, in service experiments, and/or analysis 
The prior art Philippi et al (US 2009/0152771) teaches manufacturing three-dimensional objects and detect the surface properties of a surface layer in the powder beds, a camera is used which partly measures the temperature distribution of the surface layer and partly detects the occurrence of surface irregularities due to shadow information, which are the results of the surface irregularities as taught in paragraph 0003.
The prior art MEHR et al (US 2018/0341248) teaches automated classification of object defects, the methods comprising: a) providing a training data set, wherein the training data set comprises fabrication process simulation data, fabrication process characterization data, in-process inspection data, post-build inspection data, or any combination thereof, for a plurality of design geometries that are the same as or different from that of the object as taught in paragraph 0006.
There is not motivation found to combine these prior arts. 
However, cited prior arts above fail to teach step C and D of the amended claims 8 and 15. 
Claims 2- 17 are allowed and renumber as claims 1-16. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Roder et al (US 5,621,811) teaches Learning method and apparatus for detecting and controlling solder defects
Vachtsevanos et al (US 5,815,198) teaches Method and apparatus for analyzing an image to detect and identify defects
Hennessey et al (US 6,246,787) teaches System and method for knowledgebase generation and management
Shannon et al (US 2007/0217672) teaches Combined 2D and 3D nondestructive examination
Philippi et al (US 2009/012771) teaches Method of manufacturing three-dimensional objects by laser sintering
WERTSMAN et al (US 2009/0273669) teaches METHOD AND SYSTEM FOR DETECTING CRITICAL DEFECTS
Sun et al (US 2011/0182495) teaches SYSTEM AND METHOD FOR AUTOMATIC DEFECT RECOGNITION OF AN INSPECTION IMAGE
Rose et al (US 2012/0310576) teaches MANUFACTURE OF ENGINEERING COMPONENTS WITH DESIGNED DEFECTS FOR ANALYSIS OF PRODUCTION COMPONENTS
YANG et al (US 2017/0268753) teaches SYSTEM AND METHOD FOR DISTORTION MITIGATION AND COMPENSATION IN ADDITIVE 
Memo et al (US 2018/0233623) teaches SYSTEMS AND METHODS FOR INSPECTION AND DEFECT DETECTION USING 3-D SCANNING
IDS and OAs of 12/313909




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSUNG YIN TSAI whose telephone number is (571)270-1671.  The examiner can normally be reached on 5:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571)270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/TSUNG YIN TSAI/Primary Examiner, Art Unit 2663